Citation Nr: 1020279	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  10-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
residuals of a kidney injury with urethral stricture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
October 1945.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to 
service connection for a kidney injury with urethral 
structure in July 1997.  

2.  After The Veteran submitted an application to reopen the 
claim in February 2000, the Board reopened this claim, but 
denied it in a September 2005 decision.  

3.  The Board's September 2005 decision is the last final 
denial of the issue on appeal.

4.  In May 2009, the Veteran sought to reopen a claim for 
entitlement to service connection for a kidney injury with 
urethral stricture.

5.  The evidence added to the record since the September 2005 
decision does not relate to any unestablished fact that is 
necessary to substantiate the claim, nor does it raise the 
reasonable possibility of substantiating the previously 
disallowed claim.


CONCLUSION OF LAW

The evidence received since the Board's September 2005 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
residuals of a kidney injury with urethral stricture have not 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
June 2009 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained VA treatment records and the Veteran 
submitted private treatment records.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
residuals of a kidney injury, to include urethral stricture.  
The RO originally denied this claim in July 1997 on the basis 
that the service treatment records did not indicate any type 
of fall or injury while on active duty, nor were there any 
complaints of urethral stricture while on active duty.  He 
did not appeal the RO's decision and it became final one year 
later.  

After submitting an application to reopen this claim in 
February 2000, the Board reopened the claim in view of a 
letter written by the Veteran's former spouse that was 
probative to the question of whether the claimed disorder 
began while he was on active duty.  Nevertheless, in a 
September 2005 decision, the Board denied the claim on the 
basis that the former spouse's statement was not supported by 
any competent evidence.  This decision constitutes the last 
final denial of the claim.  

The evidence of record at the time of the last final denial 
included the Veteran's service treatment records, an extended 
active duty application examination from September 1950, 
private treatment records from June 1988 to June 1997, VA 
outpatient treatment records from January to December 2000, a 
February 2001 VA examination, as well as statements made by 
the Veteran and his former spouse.  
 
Since the most recent final denial of the claim, the Veteran 
has submitted VA treatment records from January 2005 to 
October 2006, April 2008 to February 2009 and from February 
2010.  The record also now includes a VA audiological 
examination and a private cardiovascular treatment note both 
from April 2009.  

The Board has reviewed this new evidence and concludes that, 
while it is new, it is not material to an unestablished fact 
necessary to substantiate the claim.  First, beyond the VA 
examination and the private treatment note being clearly not 
material to the claim, the new VA treatment notes do not 
discuss the etiology of the Veteran's kidney disorder or 
urethral stricture.  

Moreover, while some of these treatment notes mention his 
history of these disorders, they do not relate these 
disorders to active duty service.  Therefore, while the 
evidence submitted since the last final denial is new in that 
it had not been previously considered, it is nonetheless not 
material to the Veteran's claim because it does not relate to 
an unestablished fact that served as the basis of the last 
final denial.  
 
The new evidence includes additional statements about the 
Veteran's condition.  Specifically, the Veteran has 
reasserted that he injured his kidney while on active duty in 
1944.  This assertion was previously considered.  However, 
even if the statements disclosed new information, such 
assertions would not be sufficient to reopen the claim, as a 
lay person is not competent to offer an opinion that requires 
medical expertise, and consequently the statements do not 
constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the Veteran since the final 
rating decision is new and material under 38 C.F.R. 
§ 3.156(a).  Thus, the Veteran's claim to reopen must be 
denied.   





ORDER

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for residuals of a kidney injury with 
urethral stricture is denied.



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


